Citation Nr: 1541506	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-08 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial increased rating for service-connected Rosai-Dorfman disease, sinus histiocytosis with enlarged lymph nodes, rated as 100 percent disabling from November 12, 2006, to November 30, 2009, and as noncompensable from December 1, 2009 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  In May 2007, the RO awarded service connection for Rosai-Dorfman disease, sinus histiocytosis with enlarged lymph nodes, and assigned a noncompensable rating, effective from November 12, 2006.  The Veteran submitted a timely notice of disagreement in February 2008.  In July 2008, the RO increased the Veteran's rating to 100 percent, effective from November 12, 2006.  Within one year of that determination, the Veteran was afforded a VA examination in January 2009.  See 38 C.F.R. § 3.156(b).  In September 2009, the RO reduced the rating assigned for the Veteran's disability to noncompensable, effective from December 1, 2009.  The Veteran perfected an appeal of this determination.  

The Veteran testified at a hearing before the undersigned in June 2012, and at a hearing before a Decision Review Officer (DRO) in September 2010.

The Board remanded this claim in September 2012 for further development.  Since the Board's remand, service connection was granted in a February 2013 rating decision for non-migraine headaches and nasal discharge and obstruction as residuals of Rosai-Dorfman disease effective March 19, 2009, with a noncompensable rating assigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, while the Board sincerely regrets the delay, this claim must be remanded due to noncompliance with its prior remand directives, the purpose of which was to undertake certain specified development to enable it to make an informed decision, as well as to ensure that the claim is afforded every due consideration. 

In its September 2012 remand directives, the Board instructed the AOJ to arrange for a VA examination with a hematologist/oncologist to identify whether certain specified signs or symptoms, if any, were manifestations of the Veteran's Rosai-Dorfman disease.  A VA examination was not performed, and instead a service connection opinion was obtained from a nurse practitioner.  Clearly, there has not been substantial compliance with the Board's remand directives to have the Veteran undergo an examination by a hematologist/oncologist.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).

A new VA examination will also ensure that the record adequately documents the current level of severity of any residuals of the Veteran's Rosai-Dorfman disease, including service connected non-migraine headaches and nasal discharge and obstruction, the last examination having been performed in 2010.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) ("[W]hen 'the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.'" (internal citation omitted); 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

Accordingly, the case is REMANDED for the following action:

1. Add to the file the Veteran's VA treatment records from the VA Medical Center in Providence, Rhode Island and the VA Connecticut Healthcare System from July 2012 forward. 

2. Thereafter, schedule the Veteran for a VA examination with a hematologist/oncologist. The claims file must be made available to the examiner for review.  All indicated studies and tests should be conducted. 

After reviewing the file and examining the Veteran, the examiner must describe the current severity of the Veteran's Rosai-Dorfman Disease (sinus histiocytosis with enlarged lymph nodes) and identify all manifestations of her disability.

The examiner must specifically state whether each of the following signs, symptoms, and/or disorders are manifestations of the Veteran's Rosai Dorfman Disease, and if so, describe their severity: Enlarged and painful lymph nodes, pulmonary problems, sleep apnea, allergies, brain lesions causing seizures, abnormal motor function, enlarged liver, elevated liver function tests, abdominal pain, night sweats, fever, anemia, history of nosebleeds, severe weight fluctuation and/or loss, loss of voice, hypoxemia, and episodes of blindness.

The Board notes that the October 2012 VA opinion determined that headaches, nasal discharge and obstruction, inflammation of the tonsils, and patent foramen ovale were all manifestations of Rosai-Dorfman disease.  The examiner must also address the current level of severity of these manifestations.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

4. Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

